      Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 1 of 7 PageID #:379




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 MALAIKA COLEMAN, individually and on
 behalf of all others similarly situated,
                                                       Civil Action No. 1:19-cv-01745
                               Plaintiff,
                                                       The Honorable Virginia M. Kendall
 v.

 GARRISON PROPERTY AND CASUALTY
 INSURANCE CO. and UNITED SERVICE
 AUTOMOBILE ASSOCIATION,

                               Defendants.


                         PLAINTIFF’S MEMORANDUM OF LAW
                    IN SUPPORT OF MOTION TO ALTER JUDGMENT

        Pursuant to Fed. R. Civ. P. 59(e), Plaintiff respectfully requests that the Court reconsider

and alter the judgment entered on January 30, 2020 (Dkt. No. 46). Specifically, Plaintiff requests

that the Court vacate the judgment entered in Defendants’ favor, and either deny Defendants’

Motion to Dismiss (Dkt. No. 36) or grant Plaintiff leave to replead her complaint.

                                            BACKGROUND

        Plaintiff’s vehicle was insured by Defendants. (Dkt. No. 35, Amended Complaint, ¶¶ 1,

26.) She got into an accident, and Defendants declared the vehicle a “total loss.” (Id. ¶¶ 2, 43.)

Plaintiff alleges that, under the terms of her policy, she was owed the “actual cash value” of her

vehicle, and that Defendants failed to pay the full amount of the vehicle’s “actual cash value,” thus

breaching the policy contract. (Id. ¶¶ 4-5, 28-50.) The court held that the policy did not promise

“actual cash value,” and dismissed the complaint with prejudice. (Dkt. No. 45.) Neither the Court

nor Defendants have pointed to policy language that states what Defendants owe in the event of a
    Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 2 of 7 PageID #:379




“total loss,” if not the insured vehicle’s “actual cash value.” (See Dkt. Nos. 37 and 42, Defendants’

Memorandums in Support of Motion to Dismiss; Dkt. No. 45.)

                                       LEGAL STANDARD

       The purpose of a Rule 59(e) motion is “to correct manifest errors of law or fact or to present

newly discovered evidence.” Keene Corporation v. International Fidelity Insurance Company,

561 F. Supp. 656, 665 (N.D. Ill. 1982). In the context of a motion to dismiss under Rule 12(b)(6),

the court may “properly entertain a Rule 59(e) motion on the additional ground that the court had

patently misunderstood the complaint, or made an error not of reasoning but of apprehension.”

Craig v. Refco, Inc., 1986 WL 2613, at *1 (N.D. Ill. Feb. 20, 1986) (internal quotation marks

omitted). District courts have “broad discretion” in ruling on Rule 59(e) motions. Miller v. Safeco

Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012).

                                           ARGUMENT

       Reconsideration under Rule 59(e) is appropriate for three reasons.

       First, new evidence, in the form of one of Defendant United Service Automobile

Association’s webpages, supports Plaintiffs’ interpretation of Defendants’ policy that the policy

promises an “actual cash value” payment in the event of a total loss. (See Ex. A to Decl. of Daniel

Ferri, filed herewith.) The webpage states that when an insured vehicle is totaled “you’ll receive

payment from the insurer for its actual cash value.” 1 (Id.) This is an unambiguous statement of

Defendants’ intent to pay “actual cash value” in the event of a total loss. While the Court found

that the post-loss correspondence from Defendants to Plaintiff, in which they stated that they were

paying Plaintiff “actual cash value,” were not a “reflection of Defendants’ intent” to pay “actual


1
 Plaintiff and her counsel were unaware of this webpage at the time the Amended Complaint was filed and
at the time of the motion to dismiss briefing. The website appears to have been published on or around
October 14, 2019, which is almost a month after Plaintiff filed her Opposition to Defendant’s Motion to
Dismiss. There was no hearing on Defendants’ Motion to Dismiss, and Plaintiff did not have the
opportunity to present this evidence to the Court.

                                                  2
    Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 3 of 7 PageID #:379




cash value” in the event of total loss (Dkt. No. 45 at 7), this webpage is indeed a reflection of such

intent. The webpage shows that Plaintiff’s interpretation of Defendants’ Policy as promising

“actual cash value” in the event of total loss is reasonable. Because Plaintiff’s interpretation is

reasonable, the complaint cannot be dismissed.          See Employers Ins. of Wausau v. Elhco

Liquidating Trust, 708 N.E.2d 1122, 1130 (Ill. 1990) (“Where competing reasonable

interpretations of a policy exist . . . the court must construe the policy in favor of the insured and

against the insurer that drafted the policy.”) To the extent that the Court finds that it cannot

consider this webpage for the purposes of Defendants’ Motion to Dismiss because it is not cited

within the Amended Complaint, Plaintiff respectfully requests leave to replead to include this

webpage.

       Second, the Court erred in finding that Defendants are not obligated to pay “actual cash

value” in the event of a total loss. While not disputing that Defendants are obligated to pay

something, in the event an insured suffers the total loss of her vehicle, neither the Court nor

Defendants have pointed to any policy language that defines what that something is, if it is not the

“actual cash value” of the vehicle. Thus, at most, the record shows that there is ambiguity as to

what the policy promise to pay in the event of a total loss. Ambiguity precludes dismissal. See

Dawson v. Gen. Motors Corp., 977 F.2d 369, 373 (7th Cir. 1992) (“If the language of an alleged

contract is ambiguous regarding the parties’ intent, the interpretation of the language is a question

of fact which a [court] cannot properly determine on a motion to dismiss.”).

       Third, the Court misapprehended the Policy’s promise of payment in the event of a total

loss. See Schilke v. Wachovia Mortgage, FSB, 758 F. Supp. 2d 549, 562 (N.D. Ill. 2010) (granting

Rule 59(e) motion because court’s misapprehension of allegations in complaint led to a manifest

error in law in dismissing one of the counts). Under the terms of Defendants’ Policy, a total loss

occurs where the cost to repair the vehicle exceeds the actual cash value of the vehicle less salvage

                                                  3
     Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 4 of 7 PageID #:379




value. (Dkt. No. 35 at ¶¶ 31.) This is consistent with the language in Defendants’ Policy, which

promises to pay for loss in money or to repair or replace the property. (Dkt. 35-1, Ex. A to

Complaint, the Policy, at 19 of 28 (“We may pay for the loss in money, or repair or replace the

damaged or stolen property.”).) In paying the cost to repair damage, the Policy permits Defendants

to measure such costs utilizing (less expensive) non-original manufacturer parts, to deduct for any

prior damage, and to utilize an estimate Defendants can procure. (Id.) However, the Policy further

limits Defendants liability for paying repair costs by stating that if the repair costs exceed the actual

cash value less salvage value of the vehicle, Defendants are not obligated to pay the higher repair

costs amount, but only the lesser actual cash value amount. (Id.) Defendants term this scenario –

where the actual cash value less salvage value is less than the repair costs – a “total loss.” (Id.

(“We will declare your covered auto to be a total loss if…the cost to repair it would be greater than

its actual cash value minus its salvage value…”).)

        Plaintiff’s vehicle was declared a total loss. (Dkt. No. 35 at ¶ 43.) Accordingly, Plaintiff

does not seek the higher amount of repair costs, but rather concedes Defendants were permitted to

pay the lesser amount of actual cash value. This Court, however, held that actual cash value is a

limitation on liability and “[t]here is simply no language in the policy that says, ‘in the event of a

total loss, Defendants will pay the actual cash value of the vehicle’ or anything to that effect.”

(Dkt. No. 45 at 5.) But what the Court did not apprehend is that it is precisely because actual cash

value is less than the repair costs – and thus necessarily the relevant limitation on liability – that

the vehicle is what Defendants term a total loss. If the repair costs owed by Defendants were less

than the actual cash value, the vehicle would not be a total loss. With the repair costs exceeding

the vehicle’s actual cash value, Defendants no longer owe such costs because actual cash value is

a limitation on liability, and Defendants are thus permitted to pay this lesser amount. Plaintiff

would be happy to receive the higher repair costs amount. But her Complaint seeks the lesser

                                                   4
    Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 5 of 7 PageID #:379




actual cash value amount because the Policy permits Defendants to pay the lesser actual cash value

amount rather than the higher repair costs amount.

       It is impossible for Plaintiff to be owed neither the amount necessary to repair or replace

the damage nor the actual cash value. 2 (Dkt. 35-1, Ex. A to Complaint, the Policy, at 19 of 28.)

Plaintiff alleged the repair costs exceeded actual cash value. (Dkt. No. 35 at ¶¶ 31, 43.) Thus, the

least amount Plaintiff could have been owed is actual cash value.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully submits that this Court should reconsider

it Order granting Defendants’ Motion to Dismiss (Dkt. No. 45) and alter the judgment entered on

January 30, 2020 (Dkt. No. 46).


Dated: February 6, 2020                               Respectfully submitted,

                                                      /s/Daniel R. Ferri
                                                      Adam J. Levitt
                                                      Daniel R. Ferri
                                                      DICELLO LEVITT GUTZLER LLC
                                                      Ten North Dearborn Street, Eleventh Floor
                                                      Chicago, Illinois 60602
                                                      Telephone: 312-214-7900
                                                      alevitt@dicellolevitt.com
                                                      dferri@dicellolevitt.com

                                                      Edmund A. Normand
                                                      Jacob Phillips
                                                      NORMAND LAW, PLLC
                                                      62 West Colonial Street, Suite 209
                                                      Orlando, Florida 32814
                                                      Telephone: 407-603-6031
                                                      ed@ednormand.com

2
 This must be the case – if insureds are not owed the cost to repair or replace the damage, but are
also not owed actual cash value, what are they owed? For this reason, courts recognize that auto
policies provide that insureds are owed either the cost to repair or replace, or they are owed actual
cash value. See, e.g., Sims v. Allstate Ins. Co., 851 N.E.2d 701, 705 (Ill. Ct. App. 2006) (“Allstate
therefore has the option to pay the actual cash value of the property or part at the time of the loss
or to pay the cost to repair the property or to replace the property”).

                                                 5
Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 6 of 7 PageID #:379




                                         jacob@ednormand.com

                                         Scott Edelsberg
                                         EDELSBERG LAW, PA
                                         2875 NE 191st Street, Suite 703
                                         Aventura, Florida 33180
                                         Telephone: 305-975-3320
                                         scott@edelsberglaw.com

                                         Andrew J. Shamis
                                         SHAMIS & GENTILE, P.A.
                                         14 NE First Avenue, Suite 400
                                         Miami, Florida 33132
                                         Telephone: 305-479-2299

                                         Counsel for Plaintiff
                                         and the Proposed Class




                                     6
    Case: 1:19-cv-01745 Document #: 48 Filed: 02/06/20 Page 7 of 7 PageID #:379




                                   CERTIFICATE OF SERVICE
          I hereby certify that on February 6, 2020, I electronically filed the foregoing with the Clerk

of the United States District Court for the Northern District of Illinois, Eastern Division, using the

Court’s CM/ECF system, which will automatically send notification of this filing to all counsel of

record.

                                                        /s/ Daniel R. Ferri
                                                         Daniel R. Ferri




                                                    7
